              Case 1:20-cr-00159-VEC Document 17
                                              16 Filed 08/10/20
                                                       08/07/20 Page 1 of 1


                     MEMO ENDORSED
                                              U.S. Department of Justice
     [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007
                                                                                            USDC SDNY
                                                             August 7, 2020                 DOCUMENT
        BY ECF                                                                              ELECTRONICALLY FILED
                                                                                            DOC #:
        The Honorable Valerie E. Caproni                                                    DATE FILED: 8/10/2020
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

              Re:      United States v. Martin Reyes, 20 Cr. 159 (VEC)

        Dear Judge Caproni:

                The Government writes to respectfully request that the Court schedule a change-
        of-plea hearing for Martin Reyes, the defendant in the above-captioned case. The parties
        have conferred and are available at the Court’s convenience the following dates/times:

                    Monday, September 14, 2020:           9:30 a.m. – 5:00 p.m.
                    Wednesday, September 16, 2020:        9:30 a.m. – 5:00 p.m.
                    Friday, September 18, 2020:           2:00 p.m. – 5:00 p.m.
                    Monday, September 21, 2020:           1:00 p.m. – 5:00 p.m.
                    Tuesday, September 22, 2020:          9:30 a.m. – 2:30 p.m.


                                                                   Respectfully submitted,
Application GRANTED. A change-of-plea hearing
will be held on September 21, 2020 at 2:00 p.m.                    AUDREY STRAUSS
The hearing will be held in Courtroom 443 of the                   Acting United States Attorney for the
Thurgood Marshall Courthouse, 40 Foley Square,                     Southern District of New York
New York, New York, 10007.
SO ORDERED.                                                  By: ______________________
                                                                 Juliana N. Murray
                                                                 Assistant United States Attorney
                                                                 (212) 637-2314
                                              8/10/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
        cc:         Ariel Werner, Esq. (via ECF)
